As to defendant Westchester Trust Company, judgment and order reversed on the law and the facts and a new trial granted, with costs to abide the event, on the ground that prejudicial errors occurring on the trial and in the charge prevented the presentation of a clear question of fact for the jury to determine; and on the further ground that the verdict is against the weight of the evidence. Lazansky, P. J., Kapper, Seudder, Tompkins and Davis, JJ., concur. As to defendant Wolff, judgment and order reversed on the law and the facts and a new trial granted, costs to abide the event, on the first ground for reversal stated as to defendant Westchester Trust Company. Lazansky, P. J., Kapper and Davis, JJ., concur; Seudder and Tompkins, JJ., vote for reversal of the judgment and order and a reinstatement of the verdict.